


AMENDMENT TO THEAMENDED AND RESTATED

AMERCO EMPLOYEE STOCK OWNERSHIP PLAN

 

This Amendment to the Amended and Restated AMERCO Employee Stock Ownership Plan
(this “Amendment”) is dated as of June 1, 2017, and is executed by AMERCO, as
Sponsor of such Plan, pursuant to the Plan.

 

RECITALS

 

WHEREAS, on March 16, 1973, AMERCO, a Nevada Corporation (the “Corporation”)
established the AMERCO Profit Sharing Retirement Trust (the “Profit Sharing
Plan”), which was subsequently amended from time to time.  Effective April 1,
1984, the Corporation established the AMERCO Employee Savings and Protection
Plan, which was amended from time to time, and effective January 1, 1988, was
merged with the Profit Sharing Plan to form a single plan called the AMERCO
Retirement Savings and Profit Sharing Plan.

 

WHEREAS, effective July 24, 1988, the AMERCO Retirement Savings and Profit
Sharing Plan was amended and restated as an employee stock ownership plan known
as the AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership
Plan. The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership
Plan was subsequently amended and restated in its entirety effective January  1,
1989 to comply with the Tax Reform Act of 1986 (“TRA 86”) and to make certain
other modifications.

 

WHEREAS, the AMERCO Employee Savings, Profit Sharing and Employee Stock
Ownership Plan has been subsequently amended and restated from time to time to,
among other things, comply with SBJPA, USERRA, TRA 97, GUST and EGTRRA and to
make certain administrative changes.

 

WHEREAS, effective January 1, 2007, the AMERCO Employee Stock Ownership Plan was
amended and restated in its entirety in a separate plan document to incorporate
certain amendments (the “ESOP”), and make certain administrative as well as
other miscellaneous changes. The AMERCO Employee  Savings and Profit Sharing
Plan was also restated and amended in its entirety as a separate plan document
(the “Employee Savings and Profit Sharing Plan”).

 

WHEREAS, effective January 1, 2010, the ESOP was again amended and restated in
its entirety.

 

WHEREAS, the ESOP, as so amended and restated on January 1, 2010, was amended
effective as of November 1, 2012 and January 1, 2015, to incorporate  certain
updates to the law and certain other amendments.

 

WHEREAS, the ESOP, as so amended and restated on January 1, 2015, was amended
and restated in its entirety on January 1, 2016 to incorporate  certain updates
to the law and certain other amendments (as so amended, the  “Plan”).

 




Page 1 of 3

 





WHEREAS,  the  Corporation  now  desires  to  further  amend  the  Plan  as
provided herein.

 

NOW THEREFORE, effective as of June 1, 2017, by this instrument, the Corporation
hereby amends the Plan as set forth below:

 

 

 1.                Section 7.5(c).  Section 7.5(c) of the Plan is amended by
    deleting the parenthetical phrase “(as such term is defined in Section
    401(a)(28)(C) of the Code)” and inserting in lieu thereof “(an appraiser
    meeting requirements similar to the requirements of the regulations
    prescribed under Section 170 (a)(1) of the Code)”.

 

 2.                Section 7.5(f).  The second sentence of Section 7.5(f) of the
    Plan is amended to read as follows:

 

“Upon the close of the Plan Year during which the security is distributed, an
independent appraiser (meeting requirements similar to the requirements of the
regulations prescribed under Section 170 (a)(1) of the Code) shall determine the
value of the Employer Securities and the Advisory Committee shall then notify
each former Participant who did not exercise the put option during the initial
put option period of the new value. ”

 

 3. Section 7.6 (c).  Section 7.6 (c) of the Plan is amended in its entirety as
    follows:

 

      “PRICE AND TERMS. The selling price and other sale terms under the right
of first refusal shall be the same as offered by the Participant and Beneficiary
to the third party, unless the fair market value of the Employer Securities as
of the immediately preceding Accounting Date, as determined by an independent
appraiser (meeting requirements similar to the requirements of the regulations
prescribed under Section 170 (a)(1) of the Code), is higher, in which case such
higher price shall be paid.

 

 4.       Section 8.6.  Section 8.6 of the Plan is amended in its entirety as
    follows:

 

      “In the event that Employer Securities credited to the ESOP Fund are not
readily tradeable on an established securities market, the fair market value of
such securities must be determined by an independent appraiser meeting
requirements similar to the requirements of the regulations prescribed under
Section 170 (a)(1) of the Code.”

 

 

 5.                Section 15.9.  Section 15.9 of the Plan is amended by adding
    the following thereto:

 

“In the case of a Participant who dies while performing qualified military
service (as defined in Section 414(u) of the Code), the survivors of the
Participant are




Page 2 of 3

 





entitled to any additional benefits (other than benefit accruals relating to the
period of qualified military service but including vesting service credit for
such period and any ancillary life insurance or other survivor benefits) that
would have been provided under the Plan had the Participant resumed on the day
preceding the Participant’s death and then terminated employment on account of
death.”

 

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized representative this 1st day of June, 2017.

 

 

AMERCO, a Nevada corporation

 

By:           

Edward J. Shoen, President

 

 




Page 3 of 3

 


